EXHIBIT 10.1

 
AMENDMENT NO. 8 TO RECEIVABLES PURCHASE AGREEMENT


THIS OMNIBUS AMENDMENT (this “Amendment”), dated as of March 29, 2007, is
entered into by and among is entered into by and among SCP Distributors LLC
(“Distributors”), Superior Commerce LLC (“SPE”), JPMorgan Chase Bank, N.A. f/k/a
Bank One, NA (Main Office Chicago), individually (“JPMorgan Chase”), Jupiter
Securitization Company LLC f/k/a Jupiter Securitization Corporation (“Conduit”
and, together with JPMorgan Chase, the “Purchasers”) and JPMorgan Chase Bank,
N.A. f/k/a Bank One, NA (Main Office Chicago), as agent for the Purchasers
(the“Agent”), and pertains to that certain RECEIVABLES PURCHASE AGREEMENT dated
as of March 27, 2003 by and among the SPE, Distributors, the Purchasers and the
Agent (as has been amended prior to the date hereof, the“RPA”). Unless defined
elsewhere herein, capitalized terms used in this Amendment shall have the
meanings assigned to such terms in the RPA.
 
PRELIMINARY STATEMENTS
 
Seller has requested that the Agent and the Purchasers amend certain provisions
of the RPA; and
 
The Agent and the Purchasers are willing to amend the requested provisions on
the terms hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 1. Amendments.
 
(a)  The definitions of “EBITDA” and “EBITR” set forth in Exhibit I to the RPA
are hereby amended and restated in their entirety to read, respectively, as
follows:
 
“EBITDA” means, for any period, the sum of the following determined on a
Consolidated basis, without duplication, for SCP Pool and its Subsidiaries in
accordance with GAAP: (a) Net Income for such period plus (b) the sum of the
following to the extent deducted in determining Net Income for such period: (i)
income and franchise taxes, (ii) Interest Expense, (iii) amortization, (iv)
depreciation, (v) non-cash stock option expense and (vi) extraordinary losses
incurred other than in the ordinary course of business less (c) any
extraordinary gains realized other than in the ordinary course of business.


“EBITR” means, for any period, the sum of the following determined on a
Consolidated basis, without duplication, for SCP Pool and its Subsidiaries in
accordance with GAAP: (a) Net Income for such period plus (b) the sum of the
following to the extent deducted in determining Net Income for such period: (i)
income and franchise taxes, (ii) Interest Expense, (iii) Rental Expense, (iv)
non-cash stock option expenses and (v) extraordinary losses incurred other than
in the ordinary course of business less (c) any extraordinary gains realized
other than in the ordinary course of business.



--------------------------------------------------------------------------------


 
(b)  Section 9.1(j) of the RPA is hereby amended and restated in its entirety to
read as follows:
 
“(j) As of the end of each fiscal quarter (i)  EBITR for the period of four (4)
consecutive fiscal quarters ending on or immediately prior to such date to
(ii) the sum of (A) Interest Expense paid or payable in cash for the period of
four (4) consecutive fiscal quarters ending on or immediately prior to such
date plus (B) Rental Expense for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date, to be less than 2.75 to
1.0.”


       Section 2. Representations and Warranties. In order to induce the Agent
and the Purchasers to enter into this Amendment, each of the Originators and the
SPE hereby represents and warrants to the Agent and the Purchasers that (a)
after giving affect to this Amendment each of such Person’s representations and
warranties contained in Article II of the RSA or Article V of the RPA, as
applicable, is true and correct as of the date hereof, (b) the execution and
delivery by such Person of this Amendment, and the performance of its
obligations hereunder, are within its corporate or limited partnership, as
applicable, powers and authority and have been duly authorized by all necessary
corporate or limited partnership, as applicable, action on its part, and (c)
this Amendment has been duly executed and delivered by such Person and
constitutes the legal, valid and binding obligation of such Person enforceable
against such Person in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
 
Section 3. Condition Precedent. This Amendment shall become effective as of the
date first above written upon receipt by the Agent of this Amendment duly
executed by each of the parties hereto.
 
Section 4. Miscellaneous.
 
(a) Except as expressly modified hereby, the RPA remains unaltered and in full
force and effect. This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns
(including any trustee in bankruptcy).
 
(b) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.
 
<signature pages follow>
 


 

2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.
 
SUPERIOR COMMERCE LLC
 
By:       /s/Shaleen Lee  
Name:  Shaleen Lee
Title:    President
 
SCP DISTRIBUTORS LLC
 
By:       /s/ Craig K. Hubbard  
Name:  Craig Hubbard
Title:    Treasurer
 
3

--------------------------------------------------------------------------------



JUPITER SECURITIZATION COMPANY LLC


By: JPMorgan Chase Bank, N.A., its attorney-in-fact
 
By:     /s/ Maureen E. Marcon  
Its:     Vice President   
 
JPMORGAN CHASE BANK, N.A.,
 as a Financial Institution and as Agent
 
By:     /s/ Maureen E. Marcon  
Its:     Vice President   


4

--------------------------------------------------------------------------------

